DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0168619 Ohmoto et al in view of US 2007/0148472 Masaki et al.
Regarding claim 1, Ohmoto teaches an interlayer film 1 for laminated glass (paragraph 0001) comprising:
an infrared reflective layer 2 (paragraph 0011);
a first resin layer 3 containing a thermoplastic resin (paragraph 0016); and
a second resin layer 4 containing a thermoplastic resin (paragraph 0016),
the first resin layer being arranged on a first surface side of the infrared reflective layer, the second resin layer being arranged on a second surface side opposite to the first surface of the infrared reflective layer (figure 1),
the first resin layer having a wedge angle (paragraph 0192),
a laminated glass (figure 2) prepared by arranging a clear glass having a thickness of 2.5 mm (paragraph 0155 teaching a clear glass with a 2.5 mm thickness) outside the first resin layer of the interlayer film (paragraph 0146 teaching a clear glass as the first glass substrate), and arranging a green glass having a thickness of 2 mm (paragraph 0150 teaching a green glass with a 2.0 mm thickness) outside the second resin layer of the interlayer film (paragraph 0146 teaching a green glass as the second glass substrate), 
the infrared reflective layer being a multilayer resin film, the multilayer resin film being a laminate film in which a plurality of resin films are layered (paragraph 0031). 
Ohmoto teaches the use of the wedge angle, but does not teach the value of the wedge angle. One reading Ohmoto as a whole would appreciate that Ohmoto is not particularly concerned with the value of the wedge angle, only the construction of the glass laminate. Masaki teaches a glass laminate with a multilayered interlayer film, where the first resin layer has a wedge angle of up to 1.8 mrad (paragraphs 0070-0071), where the total wedge angle for the product is 0.25 mrad to 1.8 mrad, and Masaki teaches that the first and third or all three interlayer layers may have a wedge angle. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of up to 1.8 mrad reads on the claimed range of 0.1 mrad or more. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge angle of Masaki in the product of Ohmoto because this wedge angle allows for the reduction of double images producing a better head-up display (paragraphs 0070-0071).
Neither Ohmoto nor Masaki teaches the light reflectance at a wavelength of 480 nm to 680 nm when light is applied from the outside. However, as Ohmoto in view of Masaki satisfies all of the previous limitations, the combination’s materials and method are indistinguishable from the claimed materials and method. Therefore, it is reasonable to expect that the combination’s light reflectance at a wavelength of 480 nm to 680 nm at an incident angle of 60 degrees would also be 15% or less when light is applied from outside the green glass located outside the second resin layer of the laminated glass. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 2, Ohmoto teaches that the second resin layer contains a heat shielding substance (paragraph 0019).
Regarding claim 3, Ohmoto teaches that the thermoplastic resin in the first resin layer is a polyvinyl acetal resin, and the thermoplastic resin in the second resin layer is a polyvinyl acetal resin (paragraph 0016).
Regarding claim 4, Ohmoto teaches that the first resin layer contains a plasticizer, and the second resin layer contains a plasticizer (paragraph 0017).
Regarding claim 5, Masaki teaches that the interlayer film is used in a laminated glass that is a head-up display (paragraph 0001). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the head-up display of Masaki in the product of Ohmoto because a head-up display is a valuable feature that provides real time information to the operator of the vehicle that aids in making navigational decisions. 
Regarding claim 13, Ohmoto teaches that the first resin layer and the second resin layer are the same in composition (paragraph 0052). 
Regarding claim 14, Ohmoto teaches that the second resin layer contains a phthalocyanine compound, a naphthalocyanine compound, or an anthracyanine compound as a heat shielding substance and does not contain heat shielding particles as a heat shielding substance (paragraph 0049, where the particles are an alternative to the compounds such that when one of the compounds is used, the particles are not necessary). 
Regarding claim 15, Ohmoto teaches that the second resin layer contains a phthalocyanine compound as a heat shielding substance and does not contain tin-doped indium oxide or tungsten oxide particles as a heat shielding substance (paragraph 0049, where the particles are an alternative to the compounds such that when one of the compounds is used, the particles are not necessary). 
Regarding claim 16, Masaki teaches that the second resin layer has a wedge angle of 0.25-1.8 mrad (paragraphs 0070-0071), and the wedge angle of one resin layer is greater than the wedge angle of the other (paragraph 0076). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.25-1.8 mrad reads on the claimed range of 0.2 mrad or greater. 
Masaki does not explicitly teach the second wedge angle as greater than the first. However, Masaki does teach that one may be greater than the other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the second resin layer as the layer to have the greater wedge angle because this is choosing from a finite number of identified, predictable solutions (two solutions: greater wedge angle in first layer or in second layer), with a reasonable expectation of success (MPEP 2141, Part III (KSR E)).
Regarding claim 17, Ohmoto teaches that the multilayer resin film of the infrared reflective layer comprises metal layers and dielectric layers (interlayer resin), the multilayer resin film having a structural part in which a metal layer and a dielectric layer are not layered alternately (paragraph 0032, including metal layers on the outer surface of the resin, creating a metal/resin/resin/metal arrangement). 

Response to Arguments
Applicant's arguments filed April 25, 2022, have been fully considered but they are not persuasive.
Applicant argues that the criticality of the IR material is evidenced by the data provided and therefore does not need to be claimed. However, as the claims currently stand, the claims are not commensurate in scope with the data. If the particular IR material and amount used are critical to the invention, these features should be included in the claim. The claims are currently read on by the cited prior art, but inclusion of the IR material may serve to further prosecution by clearly stating the critical feature of the invention. 
Applicant argues that Masaki fails to teach the reflective layer and solve the related problems in the prior art. Applicant further argues that the prior art does not recognize the significance of claim 1. However, the reflective layer is taught by Ohmoto, and the invention as a whole is taught by Ohmoto in view of Masaki. Please note that the prior art need not recognize or address the problems Applicant aims to solve in order to read on the claim. The prior art may have other reasons for achieving the claimed invention. 
Applicant argues that Ohmoto does not teach the suppression of multiple images. However, this feature is taught by Ohmoto in view of Masaki, where Masaki teaches the claimed wedge angle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781